SCIFE FACIAS issued by a justice of the peace against bail entered on the justice’s docket for the stay of execution, &c. Plea, that the defendant did not become docket-bail for the stay of execution, &c., as alleged in the scire facias. Held,, that the plea was substantially a plea of non est factum, and, if sworn to, was admissible; but that if not sworn to, it should be rejected on motion. Riley et al. v. Harkness, 2 Blackf., 34.
The issue on the plea of nul tiel record should be tried by i he Court, and not by a jury. White v. Elkin, ante, 123.